Citation Nr: 1138482	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier November 20, 2008, for the grant of service connection for dyshidrotic eczema.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO granted entitlement to service connection for dyshidrotic eczema and assigned a 10 percent rating, effective November 20, 2008.  The Veteran timely challenged the assigned effective date.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  Unfortunately, VA was unable to record and produce a written transcript of the hearing, and the Veteran was notified of this inability in a July 2010.  The Veteran requested a new Travel Board hearing and the Board remanded the claim in July 2010 so that such a hearing could be scheduled.

A Travel Board hearing was scheduled for July 25, 2011.  The Veteran did not appear for the scheduled hearing and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

Of record is a Statement of the Case addressing the evaluation of dyshidrotic eczema.  In response, the appellant indicated that he could not disagree with the reasons and bases.  The AOJ informed the Veteran that his statement was verification that he did not wish to continue the appeal and provided him an opportunity to respond to the determination.  The Veteran did not respond.  Accordingly, there is no substantive appeal and no jurisdiction to address the issue.


FINDING OF FACT

Prior to November 20, 2008, there was no formal or informal claim or any document indicating an intent to file a claim for entitlement to service connection for a skin disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to November 20, 2008, for the grant of entitlement to service connection for dyshidrotic eczema, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As indicated above, the only claim on appeal arises from the Veteran's disagreement with the effective date assigned in connection with the grant of entitlement to service connection for dyshidrotic eczema.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In any event, the Veteran was provided information regarding the assignment of effective dates in March 2009 and August 2010 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  Moreover, as indicated below, the only evidence that could result in an effective date earlier than November 20, 2008, would be evidence from or relating to the time period prior to that date, and there is no claim or indication that there is any such outstanding relevant evidence.  Consequently, there were no additional obligations under VA's duty to assist that went unfulfilled.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (only relevant records must be sought pursuant to VA's duty to assist).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an effective date earlier than November 20, 2008 is thus ready to be considered on the merits.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. §  3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The facts of this case are not in dispute.  The Veteran's formal claim for entitlement to service connection for a skin disorder (which he characterized as "painful skin condition of the feet") was received by the RO on November 20, 2008, the same date that it was submitted via an online application (VONAPP) for compensation and/or pension (VA Form 21-526).  This claim was granted in a February 2009 rating decision with the claim characterized based on the diagnosis rendered on a February 2009 VA examination.  The RO assigned the November 20, 2008  effective date based on the date the claim was received.

Under the above cited statutes and regulations, with some exceptions not relevant to the present case, the only basis for an effective date earlier than November 20, 2008 would be if there had been a claim filed prior to this date, either formal or informal, the latter of which could be any document indicating an intent to apply for entitlement to service connection for a skin disorder.  However, the Veteran does not claim that there is such a document in the claims file or elsewhere, and there is no such document in the claims file.  The only documents in the claims file preceding the November 20, 2008 claim are the STRs and documents relating to education benefits including marriage and birth certificates.  None of these documents indicated an intent to seek compensation for a skin disorder and none of them therefore constitute an informal claim.  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009) (the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing").  There are also documents reflecting post service skin treatment that are dated prior to November 20, 2008, but these documents were received by VA after the November 20, 2008 claim.

The Veteran does not argue that he filed a claim prior to November 20, 2008.  Rather, he has consistently argued in his written statements that he should be granted an effective date of September 1972 based on his the first treatment for a skin disorder.  The Board acknowledges the September 1972 STR indicating sores between the toes, and the Veteran's argument that this should be the effective date assigned in connection with the grant of service connection based on this STR and subsequent diagnosis of dyshidrotic eczema.  However, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2010).  Those laws and regulations, discussed above, clearly indicate that the basis for assigning an effective date in connection with a grant of service connection is generally the date of the claim for such benefits that was granted, and in this case the date of the claim as that term is defined by those laws and regulations is November 20, 2008.  Consequently, the November 20, 2008 effective date is correct and an earlier effective date cannot be granted.  The claim for entitlement to an effective date earlier November 20, 2008, for the grant of entitlement to service connection for dyshidrotic eczema, must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier November 20, 2008, for the grant of entitlement to service connection for dyshidrotic eczema is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


